

116 S3002 IS: United States Technical Assistance for Mexican Labor Capacity Building Act of 2019
U.S. Senate
2019-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3002IN THE SENATE OF THE UNITED STATESDecember 9, 2019Ms. Cantwell introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Trade Facilitation and Trade Enforcement Act of 2015 to increase amounts transferred
			 to the Trade Enforcement Trust Fund and to require the use of certain
			 amounts in the fund to implement labor obligations in a free trade
			 agreement with Mexico, and for other purposes.
	
 1.Short titleThis Act may be cited as the United States Technical Assistance for Mexican Labor Capacity Building Act of 2019.
 2.FindingsCongress finds the following: (1)The Trade Enforcement Trust Fund was established on February 24, 2016, with the enactment of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125).
 (2)Congress created the Trade Enforcement Trust Fund— (A)to provide dedicated resources to enforce the commitments and obligations under the WTO Agreements (as defined in section 611(g) of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405(g))) and free trade agreements to which the United States is a party;
 (B)to monitor and ensure the full implementation by foreign trading partners of commitments and obligations under free trade agreements to which the United States is a party;
 (C)to investigate and respond to enforcement petitions filed under section 302 of the Trade Act of 1974 (19 U.S.C. 2412); and
 (D)to support capacity-building efforts undertaken by the United States pursuant to free trade agreements to which the United States is a party.
 (3)Since its establishment, the Trade Enforcement Trust Fund (under section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405)) has supported efforts to investigate discriminatory trade practices and enforce obligations relating to labor, the environment, intellectual property, and trade in goods and services among trading partners of the United States in Africa, Asia, Europe, and South America.
 (4)The renegotiation of the North American Free Trade Agreement presents an opportunity to further and expand the goals of the Trade Enforcement Trust Fund with respect to Mexico and Canada, particularly regarding the implementation and enforcement by Mexico of labor obligations under the United States-Mexico-Canada Agreement.
			3.Modification of Trade Enforcement Trust Fund
 (a)Increase of amounts in fundSubsection (b) of section 611 of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405) is amended—
 (1)in paragraph (1), by striking $15,000,000 and inserting $90,000,000; and (2)in paragraph (2), by striking $30,000,000 and inserting $105,000,000.
 (b)Modification of administration of fundSubsection (d)(1) of such section is amended, in the matter preceding subparagraph (A)— (1)by striking relevant subordinate bodies of the TPC and inserting , relevant subordinate bodies of the TPC, and other Federal agencies as required by law; and
 (2)by striking , only as provided by appropriations Acts,. (c)Use of certain amounts To implement labor obligations in free trade agreement with MexicoSubsection (d) of such section is amended—
 (1)by redesignating paragraph (2) as paragraph (3); and (2)by inserting after paragraph (1) the following:
					
						(2)Implementation of labor obligations in free trade agreement with Mexico
 (A)Amounts for Department of LaborNot less than $59,400,000 of the amount transferred to the Trust Fund under subsection (b)(1) each fiscal year shall be used by the Department of Labor as follows:
 (i)For the Office of Trade and Labor Affairs at the Bureau of International Labor Affairs of the Department of Labor—
 (I)not less than $35,000,000— (aa)to monitor the enforcement by Mexico of obligations under a free trade agreement between Mexico and the United States, including laws and practices related to the implementation by Mexico of labor laws that relate to the labor obligations in the agreement;
 (bb)to conduct capacity building, provide technical assistance, and promote the use of digital technologies to assist Mexico with enforcement of those labor laws;
 (cc)to assist Mexico in making available online and in an easily accessible format all current collective bargaining agreements in Federal and local jurisdictions in Mexico;
 (dd)to inspect facilities in Mexico to determine whether those facilities are complying with those labor laws;
 (ee)to cooperate with Canada, the International Labour Organization, and international financial institutions with respect to monitoring the labor obligations in the agreement that apply to Mexico;
 (ff)in coordination with nongovernmental organizations that have a history of working with independent labor unions on labor rights advocacy, to fund programs to improve working conditions, educate workers about labor rights, and strengthen the capacity of independent workers’ organizations in Mexico; and
 (gg)to support a long-term commitment by the Bureau of International Labor Affairs to promote sustainable, independent worker organizations in Mexico; and
 (II)not less than $2,100,000 to provide for 12 full-time equivalent personnel to monitor, report on, and assist with the implementation by Mexico of labor law that relate to the labor obligations in the agreement.
 (ii)For the Office of Child Labor, Forced Labor, and Human Trafficking at the Bureau of International Labor Affairs of the Department of Labor—
 (I)not less than $20,000,000— (aa)to combat child labor and forced labor in Mexico and to report on the prevalence of child labor and forced labor in Mexico; and
 (bb)to support technical assistance and cooperation efforts to combat child labor and forced labor in Mexico; and
 (II)not less than $1,400,000 to provide for 8 full-time equivalent personnel to research, monitor, and report on the effective enforcement by Mexico of its child labor laws and forced labor laws.
 (iii)Not less than $900,000 to provide for 3 permanent Labor Attachés at the United States Embassy in Mexico or consulates of the United States in Mexico to monitor, report on, and assist with the implementation by Mexico of labor laws that relate to the labor obligations in the agreement, including one attaché to monitor, report on, and assist with efforts to combat child labor in Mexico.
 (B)Amounts for United States Agency for International DevelopmentNot less than $15,600,000 of the amount transferred to the Trust Fund under subsection (b)(1) each fiscal year shall be used by the United States Agency for International Development as follows:
 (i)To monitor anti-corruption obligations and obligations intended to promote the rule of law in a free trade agreement between Mexico and the United States and to provide capacity building, technical assistance, and judicial and legal training related to that monitoring.
 (ii)To conduct capacity building and provide technical assistance to assist Mexico with enforcement of labor laws that relate to the labor obligations in the agreement.
 (C)Use of nongovernmental organizationsAmounts may be expended under subparagraphs (A) and (B) through the award of grants to nongovernmental organizations.
 (D)Status of labor commitments and coordination of assistanceNot less frequently than biannually, the Secretary of Labor, the Administrator of the United States Agency for International Development, the United States Trade Representative, and the Secretary of State shall meet to discuss the status of labor commitments under a free trade agreement between Mexico and the United States and the coordination of activities and assistance under subparagraphs (A) and (B).
							(E)Annual reports on amounts spent
 (i)In generalNot less frequently than annually, the Secretary of Labor and the Administrator of the United States Agency for International Development shall each submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives and make available to the public a report on—
 (I)how amounts described in subparagraphs (A) and (B) were spent and what outcomes were achieved during the year covered by the report; and
 (II)proposed future allocations and priorities for those amounts. (ii)Assessment of effectivenessThe Secretary of Labor and the Administrator of the United States Agency for International Development shall include in each report submitted under clause (i) an assessment of the effectiveness of past expenditures and proposed future allocations in achieving the goals described in subparagraphs (A) and (B)..
 (d)Annual reportSubsection (e) of such section is amended— (1)in the subsection heading by striking Report and inserting Reports;
 (2)by striking Not and inserting (1) Report on actions taken with respect to agreements.—Not; and (3)by adding at the end the following:
					
 (2)Annual report on actions takenNot later than one year after the date of the enactment of the United States Technical Assistance for Mexican Labor Capacity Building Act of 2019, and annually thereafter, the United States Trade Representative, in consultation with the Federal agencies represented on the TPC, shall submit to Congress a report on the actions taken under subsection (d) during the year covered by the report..
 (e)Supplement not supplantIncreased funding for efforts relating to trade enforcement, trade capacity building, and foreign assistance efforts pursuant to the amendments made by this section shall supplement, not supplant, existing funding for those efforts.
 4.Report on status of labor obligations with respect to MexicoNot later than 180 days after the date of the enactment of this Act, and every 180 days thereafter, the Secretary of Labor shall submit to the Committee on Finance of the Senate and the Committee on Ways and Means of the House of Representatives a report on the status of the laws and regulations in Mexico that are intended to implement the labor obligations of Mexico under a free trade agreement between Mexico and the United States and an assessment of the effectiveness of those laws and regulations.
		5.Labor enforcement trigger with respect to Mexico
 (a)In generalNot later than 15 days after the date on which a majority of the members of the Labor Advisory Committee for Trade Negotiations and Trade Policy request that the United States Trade Representative and the Secretary of Labor investigate a covered labor matter, the Trade Representative and the Secretary shall submit to the Labor Advisory Committee for Trade Negotiations and Trade Policy, the Committee on Finance of the Senate, and the Committee on Ways and Means of the House of Representatives a report—
 (1)indicating whether the Trade Representative and the Secretary plan to investigate the covered labor matter; and
 (2)if the Trade Representative and the Secretary do not plan to investigate the matter, explaining why not.
 (b)Matters To be includedA request under subsection (a) shall include, at a minimum, a description of the covered labor matter requested to be investigated under that subsection and any related documentary evidence.
 (c)Manner of requestA request may be made under subsection (a) by— (1)a notification to the United States Trade Representative, the Secretary of Labor, the Committee on Finance of the Senate, and the Committee on Ways and Means of the House of Representatives following a majority vote of the members of the Labor Advisory Committee for Trade Negotiations and Trade Policy or their designees; or
 (2)a signed letter by the majority of the members of the Labor Advisory Committee for Trade Negotiations and Trade Policy or their designees to the United States Trade Representative, the Secretary of Labor, the Committee on Finance of the Senate, and the Committee on Ways and Means of the House of Representatives.
 (d)Action in connection with requestIf the United States Trade Representative and the Secretary of Labor decide to investigate a covered labor matter after the receipt of a request under subsection (a), the Trade Representative and the Secretary shall—
 (1)not later than 120 days after receiving the request, conclude the investigation; and (2)not later than 90 days after concluding the investigation, submit to the Labor Advisory Committee for Trade Negotiations and Trade Policy, the Committee on Finance of the Senate, and the Committee on Ways and Means of the House of Representatives a report—
 (A)indicating whether the Trade Representative intends to pursue dispute resolution consultations with Mexico with respect to the matter; and
 (B)if the Trade Representative does not intend to pursue dispute resolution consultations, explaining why not, including the specific reasons, such as resource constraints or any other factors.
 (e)Covered labor matterIn this section, the term covered labor matter means a labor matter in Mexico that may indicate a violation of the labor obligations by Mexico under a free trade agreement between the United States and Mexico.
			6.Monitoring, reporting, and technical assistance with respect to combating child labor and forced
			 labor in Mexico
 (a)Annual reportNot later than 180 days after the date of the enactment of this Act, and annually thereafter, the Deputy Undersecretary for International Affairs of the Department of Labor shall submit to Congress a report on child labor and forced labor in Mexico, including—
 (1)an assessment of the implementation by Mexico of its international commitments to eliminate the worst forms of child labor; and
 (2)an assessment of the effective enforcement of child labor laws and forced labor laws in Mexico. (b)Inclusion of information in biennial listThe head of the Bureau of International Labor Affairs of the Department of Labor shall include in the biennial List of Goods Produced by Child Labor or Forced Labor, as required under section 105(b)(2)(C) of the Trafficking Victims Protection Reauthorization Act of 2005 (22 U.S.C. 7112(b)(2)(C)), information included in the report under subsection (a).
 (c)Technical assistance and cooperationBased on the results of the report under subsection (a), and using amounts under section 611(d)(2)(A)(ii) of the Trade Facilitation and Trade Enforcement Act of 2015 (19 U.S.C. 4405), as amended by section 3(c) of this Act, the head of the Office of Child Labor, Forced Labor, and Human Trafficking of the Department of Labor shall provide technical assistance and cooperation to reduce child labor and forced labor in supply chains and sectors in Mexico that produce goods likely to be exported to the United States.
 7.Modification of annual report on workers rights in certain developing countriesSection 504 of the Trade Act of 1974 (19 U.S.C. 2464) is amended by inserting before the period at the end the following: and effective enforcement of child labor laws and forced labor laws.
 8.Meeting requirements for labor advisory committees on tradeSection 135(d) of the Trade Act of 1974 (19 U.S.C. 2155(d)) is amended— (1)by striking Committees and inserting (1) Committees; and
 (2)by adding at the end the following:  (2)In the case of a committee established under subsection (c) for labor interests, that committee shall meet as described in paragraph (1) not less frequently than twice each year..